

114 S2664 IS: To designate the facility of the United States Postal Service located at 4910 Brighton Boulevard in Denver, Colorado, as the “George Sakato Post Office”.
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2664IN THE SENATE OF THE UNITED STATESMarch 10, 2016Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 4910 Brighton Boulevard in
			 Denver, Colorado, as the George Sakato Post Office.
	
		1.George Sakato Post Office
 (a)DesignationThe facility of the United States Postal Service located at 4910 Brighton Boulevard in Denver, Colorado, shall be known and designated as the George Sakato Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the George Sakato Post Office.